DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Yamagishi et al. (US5025638) and Dazai (US2013/0014927) does not teach the method as recited, in particular “...wherein a relative duration of operation in the first mode and operation in the second mode is determined based on the first heating or cooling demand and a first heating or cooling capacity compared to the second heating or cooling demand and a second heating or cooling capacity,” when added to the other features claimed in independent Claim 1.

As per independent Claim 13, the prior art, Yamagishi et al. (US5025638) and Dazai (US2013/0014927) does not teach the device as recited, in particular “...wherein a relative duration of operation in the first mode and operation in the second mode is determined based on the first heating or cooling demand and a first heating or cooling capacity compared to the second heating or cooling demand and a second heating or cooling capacity,” when added to the other features claimed in independent Claim 13.

 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763